                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

EVOLVE INTERACTIVE LLC                                   )
                                                         )
                Plaintiff,                               )
                                                         ) Civil Action No. 1:21-cv-444-MN
v.                                                       )
                                                         ) JURY TRIAL DEMANDED
UNITED AIRLINES, INC.                                    )
                                                         )
                Defendant.                               )
                                                         )

              PLAINTIFF'S REPLY TO DEFENDANT'S COUNTERCLAIMS

        Plaintiff Evolve Interactive LLC ("Evolve Interactive") replies to the counterclaims set

forth by Defendant United Airlines, Inc. ("Defendant") in Defendant's Answer, Affirmative

Defenses, and Counterclaims of Defendant (the "Counterclaim").

                                              PARTIES

        1.      Evolve Interactive admits the allegations of paragraph 1.

        2.      Evolve Interactive admits the allegations of paragraph 2.

                                          JURISDICTION

        3.      The allegations of paragraph 3 are legal conclusions and do not require a responsive

pleading. To the extent a response is required, Evolve Interactive admits the Court has jurisdiction

over this judicial action.

        4.      The allegations of paragraph 4 are legal conclusions and do not require a responsive

pleading. To the extent a response is required, Evolve Interactive does not dispute that this Court

has personal jurisdiction over it for this action.




                                                     1
        5.       The allegations of paragraph 5 are legal conclusions and do not require a responsive

pleading. To the extent a response is required, Evolve Interactive admits that venue is proper in

this district.

    COUNT ONE – DECLARATION OF NONINFRINGEMENT OF U.S. PATENT NO. 7,068,596

        6.       Evolve Interactive incorporates by reference each and every response to the

allegations contained in paragraphs 1-5 as if fully set forth herein.

        7.       Evolve Interactive admits the allegations of paragraph 7.

        8.       The allegations of paragraph 8 are legal conclusions and do not require a responsive

pleading. To the extent a response is required, Evolve Interactive does not dispute that there is an

actual controversy between Evolve Interactive and Defendant regarding Defendant's infringement

of U.S. Patent No. 7,068,596 (the "596 patent"), which is presumed to be valid.

        9.       Evolve Interactive denies the allegations of paragraph 9.

        10.      Evolve Interactive denies the allegations of paragraph 10.

        11.      Evolve Interactive denies the allegations of paragraph 11.

        12.      Evolve Interactive denies the allegations of paragraph 12.

         COUNT TWO – DECLARATION OF INVALIDITY OF U.S. PATENT NO. 7,068,596

        13.      Evolve Interactive incorporates by reference each and every response to the

allegations contained in paragraphs 1-12 as if fully set forth herein.

        14.      Evolve Interactive denies the allegations of paragraph 14.

        15.      Evolve Interactive denies the allegations of paragraph 15.

        16.      Evolve Interactive denies the allegations of paragraph 16.




                                                  2
       17.     The allegations of paragraph 17 include an introductory statement to which no

response is required. To the extent a response is required, Evolve Interactive denies it has not

provided sufficient detail regarding how United infringes.

       18.     Evolve Interactive denies the allegations of paragraph 18.

       19.     Evolve Interactive denies the allegations of paragraph 19.

                                      GENERAL DENIAL

       Evolve Interactive denies each and every allegation of the Counterclaim that is not

expressly admitted or to which Evolve Interactive has not specifically responded.

                                    AFFIRMATIVE DEFENSES

       By way of further answer, as Affirmative Defenses to the Counterclaim, and without

assuming any burden that it would not otherwise have, Evolve Interactive states as follows:

                               FIRST AFFIRMATIVE DEFENSE

       Defendant's Counterclaim fails to state a claim upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

       Evolve Interactive expressly reserves the right to assert any other legal or equitable

defenses to which it is entitled.

                                     PRAYER FOR RELIEF

       WHEREFORE, Evolve Interactive denies Defendant is entitled to any judgment or relief

in its favor, including the relief sought in the Defendant's Prayer For Relief in Defendant's

Counterclaim, and Evolve Interactive requests entry of judgment against Defendant as follows:

       a.      Dismiss Defendant's Counterclaim in its entirety;

       b.      Grant the relief sought in Evolve Interactive's Complaint;



                                                3
        c.      Grant the case be declared exceptional pursuant to 35 U.S.C. § 285 and that Evolve

Interactive shall recover from Defendant all of Evolve Interactive' reasonable expenses, including

costs and attorneys' fees incurred in defending against Defendant's Counterclaim; and

        d.      Grant to Evolve Interactive such other relief as the Court may deem just and proper.

                         DEFENDANT'S DEMAND FOR JURY TRIAL

        To the extent a response is required, Evolve Interactive does not dispute that the

Counterclaim purports to seek a trial by jury. Evolve Interactive repeats its demand for a trial by

jury on all issues so triable.


Dated: July 8, 2021                           STAMOULIS & WEINBLATT LLC

                                              /s/ Richard C. Weinblatt
                                              Stamatios Stamoulis #4606
                                              Richard C. Weinblatt #5080
                                              800 N. West Street, Third Floor
                                              Wilmington, DE 19801
                                              (302) 999-1540
                                              stamoulis@swdelaw.com
                                              weinblatt@swdelaw.com

                                              Attorneys for Plaintiff
                                              Evolve Interactive LLC




                                                 4
                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 8, 2021, I electronically filed the above document(s) with the

Clerk of Court using CM/ECF, which will send electronic notification of such filing(s) to all registered

counsel.



                                               /s/ Richard C. Weinblatt
                                               Richard C. Weinblatt
